     Case 4:20-cr-01364-JGZ-EJM Document 40 Filed 02/24/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-01364-001-TUC-JGZ (EJM)
10                 Plaintiff,                          ORDER
11   v.
12   Abraham Alvarado-Martinez,
13                 Defendant.
14
15         Pending before the Court is Defendant’s Motion to Extend Time to File Notice of
16   Appeal/Motion to Appoint New Counsel, and Defendant’s Supplement to the Motion.

17   (Docs. 34, 39). The Court will deny the motion.
18         A notice of appeal must be filed within fourteen days of the entry of the order being

19   appealed. Rule 4(b)(1), Fed. R. App. P. Appellate Rule 4(b)(4) provides that the district

20   court may extend by thirty days the time for filing a notice of appeal upon a showing of
21   excusable neglect or good cause. Rule 4(b)(4), Fed. R. App. P. In determining whether the
22   Defendant demonstrates excusable neglect, the Court considers four factors: (1) the danger

23   of prejudice to the non-moving party, (2) the length of delay and its potential impact on

24   judicial proceedings, (3) the reason for the delay, including whether it was within the

25   reasonable control of the movant, and (4) whether the moving party’s conduct was in good

26   faith. See Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004). Alternatively, “‘[g]ood
27   cause’ is a non-rigorous standard that has been construed broadly across procedural and
28   statutory contexts.” Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir.
     Case 4:20-cr-01364-JGZ-EJM Document 40 Filed 02/24/21 Page 2 of 2



 1   2010).
 2            The pending motion and supplement do not provide a basis from which the Court
 3   could find excusable neglect or good cause. After Defendant pleaded guilty and the time
 4   for an appeal had run, Defendant informed counsel that he was now unhappy with the
 5   sentence imposed, that he deserved less time, and that he wished to file an appeal.
 6   Defendant’s sudden change of mind is not excusable neglect or good cause. See United
 7   States v. Rubio-Rios, 656 Fed. App’x 880, 881 (9th Cir. 2016) (mem. decision) (“[A]
 8   change of heart is insufficient to demonstrate either excusable neglect or good cause for
 9   Defendant’s delay.”).
10            Accordingly,
11            IT IS ORDERED that the Defendant’s Motion to Extend Time to File Notice of
12   Appeal/Motion to Appoint New Counsel (Doc. 34) is DENIED. The Clerk of the Court is
13   instructed to provide the Ninth Circuit with a copy of this Order.
14            Dated this 23rd day of February, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
